Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,810,831. Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding claims 1, 9 and 15, Claims 1, 9, 15 of US 10,810,831 discloses each limitation of pending claims 1, 9 and 15 and additional limitations of, display a plurality of adjacent spinnable reels, each of the spinnable reels having a plurality of rows arranged vertically, each row representing a level of play; the second level advancing in a direction indicated by the at least one designated symbol. Claims 1, 9, 15 of US 10,810,831 is more specific than the pending claims and therefore anticipates the broader claims.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-20 are directed to an abstract idea of organizing human activity.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.

Step 1 of the 2019 Revised Patent Subject Matter
More specifically, regarding Step 1, of the 2019 Patent Subject Matter Eligibility Guidance, the claims are directed to a machine and a process, which are statutory categories of invention.

Step 2a1 of the 2019 Patent Subject Matter Eligibility Guidance
Next, the claims are analyzed to determine whether it is directed to a judicial exception. Claims 1-20, recite the steps of an electronic gaming machine comprising: a display device; and a processor configured to execute instructions stored in a memory, 

These limitations recite an abstract idea of organizing human activity. According to the 2019 Patent Subject Matter Guidelines, organizing human activity includes managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The interaction encompasses both activity of a single person (for example a person following a set of instructions) and activity that involves multiple people (such as a commercial or legal interaction). Thus, some interactions between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within this grouping. 
A method of organizing human activity includes managing interactions between people including social activities by following rules. A method of playing a game is a 

Step 2a2 of the 2019 Patent Subject Matter Eligibility Guidance
The second prong of step 2a is the consideration if the claim limitations are directed to a practical application.

Limitations that are indicative of integration into a practical application:
-Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
-Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
-Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
-Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
-Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological 

Limitations that are not indicative of integration into a practical application:
-Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
-Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
-Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)

Claims 1-20 do not apply a judicial exception to effect a particular treatment, and do not transform or reduce a particular article to a different state or thing.
Claims 1-20 are not directed to an improvement to a function of a computer. There is no improvement to a technical field. In addition the claims do not apply the judicial exception with, or by use of a particular machine. The claims do not apply or use the judicial exception in a meaningful way. The electronic gaming machine comprising a display device and a processor and a memory recite a generic computer with generic computer components used to perform the abstract idea. The electronic gaming machine comprising the display device, processor, and memory deride are used to implement the game in an electronic embodiment. The use of a computer generally links the abstract idea to a particular technological environment. 


Step 2b of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claims amount to significantly more than the exception.
The claims recite a display device and processor configured to executes instructions stored in a memory to perform the claimed invention.
These limitations are directed to generic game components or a generic computer used perform the abstract idea.  "To salvage an otherwise patent-ineligible process, a computer must be integral to the claimed invention, facilitating the process in a way that a person making calculations or computations could not." Bancorp Services, L.L.C. v. Sun Life Assur. Co. of Canada (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012). Examples of "meaningful limitations" include "the computer being part of the solution, being integral to the performance of the method, or containing an improvement in computer technology."  The use of the computer does not facilitate the process in a way that a person making calculations or computations could not.  A person can perform each of the claimed limitations.  For instance, a game operator can select and display a first and second plurality of symbols (i.e. deal cards), and determine the prize and the designated the symbols.

[0002] A conventional gaming unit has been provided with a display unit that is capable of generating video images, a coin or bill acceptor, and a controller with a memory and a processor that controls the overall operation of the gaming unit. The controller was programmed to allow a person to make a wager, to cause video images to be generated on the display unit, to determine an outcome of the video gambling game, and to determine a value payout associated with the outcome of the video gambling game. The conventional gaming unit was programmed to display video images representing a video gambling game, which included a number of user-selectable video gambling games including video poker, video blackjack, video slots, video keno and video bingo. 
The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.

Claims 2-7 are directed to how the prizes including bonus prizes are determined, and advancing to game levels. These limitations further recite the abstract idea of managing human interactions (managing a game) by following game rules.
Claim 8 recite a wager input device configured to receive a wager input. As indicated above, Williams disclose that a wager input (coin or bill acceptor) that allows a person to make a wager is conventional in a gaming machine.

The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ang (US 2018/0130285).

1. An electronic gaming machine (Figs. 1A-1D) comprising: 
a display device (291 in Fig. 2 A, paragraphs 5, 90-92, 94, and 96); and a processor (220 in Fig. 2A) configured to execute instructions stored in a memory (230 in Fig. 2A), which when executed, cause the processor to at least: 

control the display device to display the first plurality of symbols in a first row of symbol positions (symbols display on a row within the reels, Figs. 3B-16B); 
in response to determining that the first plurality of symbols include at least two number symbols, concatenate the at least two number symbols to determine a first prize value based on the concatenated value of the at least two number symbols (Paragraphs 122-131. It is noted that in some embodiment a unit reel is not included, paragraph 127; Fig. 3b. Therefore the concatenated displayed number symbols is the first prize value.)
Ang discloses the claimed invention as discussed above but fails to explicitly teach a plurality of feature symbols including at least one number symbol and at least one designated symbol; in response to determining that the first plurality of symbols include at least one designated symbol, select a second plurality of symbols for a second level of play of the feature game; and control the display device to display the second plurality of symbols in a second row of symbol positions. More specifically, in the embodiment in which at least two number symbols are concatenated to determine a first prize value (in which a unit reel is not required, Fig. 3B), Ang fails to disclose a feature symbol. However, Ang discloses the symbols can include a plurality of indicia such as bells, hearts, fruits, numbers, letters, bars or other (paragraph 94). Ang also discloses that in some embodiment, the plurality of symbols include at least one 

2. Ang discloses the electronic gaming machine of claim 1, wherein the instructions, when executed, further cause the processor to concatenate at least two number symbols in the second row of symbol positions to determine a second prize value based on the concatenated value of the at least two number symbols in the second row of symbol positions. (The number symbols in the free spin are also concatenated for a second prize value which equals the concatenated value of the two symbols, paragraph 128, Figs. 7A-7B.).


4. Ang discloses the electronic gaming machine of claim 1, wherein the instructions, when executed, further cause the processor to progressively select pluralities of symbols for display during progressively advancing levels of play each time a designated symbol is selected and displayed in a preceding level of play (See rejection for claim 1 above. It is noted that the claim does not specify that the advanced levels are different from a preceding level. In the broadest reasonable interpretation a free spin is an advancement in level of play. During the free spin, the processor progressively select a plurality of symbols so that the reels display new symbols. See Figs. 7A-7B, paragraph 128).



6. Ang discloses the electronic gaming machine of claim 1, wherein the instructions, when executed, further cause the processor to add a bonus value to at least one of the first prize value or a subsequent prize value (It is noted that the claim does not specify what the bonus value is or how the bonus value is obtained.  In the broadest reasonable interpretation, it is interpreted that the first row of symbols i.e. 1204 in Fig. 3B represents the first prize value. Additional prizes, i.e. 65 in Fig. 3B are considered to be bonus values that is added to the first prize. Therefore the player is awarded to total credit value of 1269 as illustrated in Fig. 3B. The bonus values are also applied to subsequent prize value in the second level/subsequent game. See Fig. 7B).

7. Ang discloses the electronic gaming machine of claim 1, wherein the instructions, when executed, further cause the processor to concatenate the at least two number symbols in the first row of symbol positions from left to right to yield an award amount for the play of first level of play of the feature game (Paragraphs 122-131. For example, symbols 1, 2, 0, 4 represent a credit value of 1204 in Fig. 3B.).

8. Ang discloses the electronic gaming machine of claim 1, further comprising a wager input device configured to receive a wager input from a player (paragraph 79). 

Claims 9-14. See rejections for claims 1-7 above

15. See rejection for claim 1 above. In addition, Ang discloses that the processor is configured to initiate play of a base game (93-95) in response to a wager input from a player (paragraphs 79, 93); initiate, during play of the base game, play of a feature game in response to a trigger event occurring during play of the base game (the game feature occurs within a traditional slot game when a triggering condition causes a number of symbol on multiple reels to reveal numbers; paragraphs, 138. See also paragraphs 14, 96-97).

Claims 16-20. See rejections for claims 2-6 above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasson H Yoo whose telephone number is (571)272-5563.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASSON H YOO/Primary Examiner, Art Unit 3715